                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

RICHARD L. LAWSON,

            Petitioner,

v.                                Civil Action No. 2:18-cv-00345

RALPH TERRY, Acting Warden,
Mount Olive Correctional
Complex

            Respondent.


                     MEMORANDUM OPINION AND ORDER


            Pending is the petitioner’s Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2254.    This action was

previously referred to the Honorable Dwane L. Tinsley, United

States Magistrate Judge, for submission to the court of his

Proposed Findings and Recommendation (“PF&R”) for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B).    On September 18, 2018,

the magistrate judge entered his PF&R recommending that the

petition be dismissed as an unauthorized second or successive

petition.    The court granted petitioner’s request for additional

time to file his objections, which were subsequently filed

November 5, 2018.


            Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the
[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”    Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).


          The court construes the petitioner’s objection as

asserting five grounds.


          First, the petitioner contends that the magistrate

judge erred because Martinez v. Ryan “allows an excuse for any

procedural default and prejudice from a violation of federal

law.”   Objections, ECF # 13 at 4.   In Martinez, the Supreme

Court held that a federal habeas court can find cause to excuse

a procedural default where:


    (1) the claim of “ineffective assistance of trial
    counsel” was a “substantial” claim; (2) the “cause”
    consisted of there being “no counsel” or only
    “ineffective” counsel during the state collateral
    review proceeding; (3) the state collateral review
    proceeding was the “initial” review proceeding in
    respect to the “ineffective-assistance-of-trial-
    counsel claim”; and (4) state law requires that an
    “ineffective assistance of trial counsel [claim] ...
    be raised in an initial-review collateral proceeding.”


Trevino v. Thaler, 569 U.S. 413, 423 (2013) (quoting Martinez v.

Ryan, 566 U.S. 1, 9 (2012)).   The magistrate judge, however,

found that the petition must be dismissed as an unauthorized

second or successive petition; whether petitioner’s habeas claim




                                 2
would be procedurally defaulted is irrelevant and Martinez does

not apply.


         The petitioner presents four additional grounds, each

of which deal with the petitioner’s previously filed § 2254

petition being untimely.   Petitioner contends: (1) he “was tried

around the time the AEDPA law came into affect [sic] and many

lawyers, as well as pro se litigants did not know to protect

this time”;   (2) “Cases are multiple in other jurisdictions that

the § 2254 Federal Habeas has been reviewed on its merits

although filed out-of-time”; (3) “Petitioner was in Court by

filing letters to obtain counsel during some of the lapses and

counsel had the files during other lapses”; and (4) “Petitioner

was in the Federal Court but was remanded back to the Circuit

Court due to unexhausted grounds.”   Each of these grounds

contest the district court’s prior dismissal of the petitioner’s

August 23, 2006 habeas petition, see Lawson v. McBride, No.

2:06-cv-00654, and are irrelevant to the instant petition, which

the magistrate judge correctly dismissed for being an

unauthorized second or successive petition.


         The court, accordingly, ORDERS as follows:


  1. That the petitioner’s objections to the PF&R be, and they

    hereby are, overruled.




                                 3
  2. That the magistrate judge’s Proposed Findings and

    Recommendation be, and they hereby are, adopted and

    incorporated in full.


  3. That this civil action be dismissed and stricken from the

    docket of the court.


         The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                Enter:   February 15, 2019




                               4
